Ms. Lois Easterly Grant County Assessor Grant County Courthouse Sheridan, Arkansas  72150
Dear Ms. Easterly:
In your opinion request of October 14, 1986, you state:
   I respectfully request an opinion on whether leased land is assessable. The land in question is owned by International Paper Company and is assessed as timber land.  They lease a number of acres of land to individuals, clubs, etc., for hunting rights. Are the leases assessable in addition to the timber land usage?
I assume you are asking whether the leases are taxable to the owner of the land since a leasehold ordinarily is not taxable. The answer to your question is that the leases themselves are not taxable but, to the extent the leases make the property in question more valuable, the assessed valuation of the property should reflect the additional value the leases add to the land. Article 16, Section 5 of the Arkansas Constitution states in relevant part that "all property subject to taxation shall be taxed according to its value . . ."  If the leases, then, make the land more valuable, this additional value should be considered in the assessment.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Tim Humphries.